DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed May 7, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-3, 5-9, 11-13, and 15-23 are pending.
4.	In the reply filed on September 14, 2020, applicant elected Group I, UVC light for species A, uridine for species B, manganous phosphate for species C, and leucine for species D.  Please note that UVC light is not claimed; thus, the search and examination is directed to UV light as recited in the claims.  Due to the amendment to the claims, the method of treating and/or prevention a side effect of UV light radiation using one or more nucleoside in combination with manganous phosphate is considered to be free of the art.  The claims would be allowable if limited to this embodiment.  Due to the allowability of this embodiment, the search is extended to the additional species of MnCl2 for species C.  See MPEP section 803.02.
5.	Claims 7, 9, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Please note that claims 9 and 18 are withdrawn from consideration because the search has not been extended to all of species category A.
6.	Claims 1-3, 5, 6, 8, 11-13, 15, 17, and 19-23 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 103
7.	Claims 1-3, 8, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Borstel (US 6,465,440) and Dumas (US 2004/0043047).
	Von Borstel teaches a method for treating and preventing side effects of exposure to solar radiation (UV light) by applying a composition comprising nucleosides.  The reference teaches that the nucleoside can be uridine (see column 1, lines 11-21; column 5, lines 31-37; column 6, lines 32-36; column 9, lines 3-4; column 12, lines 27-62; and claim 24).
Dumas teaches a method for protecting the skin from damage including damage caused by UV light by applying a composition comprising manganese chloride (MnCl2) (see paragraphs 29, 38, and 42 and claims 12 and 15).
These references show that it was well known in the art prior to applicant’s invention to use the claimed ingredients in compositions that protect skin from UV light.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to protect skin from UV light, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to protect skin from UV light.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 
The references do not specifically teach using the uridine in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of the ingredient in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of uridine produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious at the time of applicant’s invention.
Von Borstel does not specifically teach if the uridine utilized is L-uridine or D-uridine.  Nevertheless, an artisan of ordinary skill would reasonably expect that either of the two enantiomers could be utilized with success in the composition taught by the reference.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the use of either of the enantiomers of uridine.
8.	Claims 5, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Borstel (US 6,465,440) and Dumas (US 2004/0043047) as applied to claims 1-3, 8, 20, and 21 above, and further in view of Pauly (US 4,419,343).

These references show that it was well known in the art prior to applicant’s invention to use the claimed ingredients in compositions that protect skin from UV light.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to protect skin from UV light, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to protect skin from UV light.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Pauly does not specifically teach if the leucine utilized is L- leucine or D- leucine.  Nevertheless, an artisan of ordinary skill would reasonably expect that either of the two enantiomers could be utilized with success in the composition taught by the references.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the use of either of the enantiomers of leucine.
s 6, 11-13, 17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Borstel (US 6,465,440) and Dumas (US 2004/0043047) as applied to claims 1-3, 8, 20, and 21 above, and further in view of Anderson (EP 0 263 684).
The teachings of von Borstel and Dumas are discussed above in paragraph 7.  The references do not teach including a Deinococcus radiodurans extract in the composition.  However, Anderson teaches using that D. radiodurans extracts are useful for protecting against UV light induced damage (see page 2, lines 1-6 and 39-42; Table 2; and claims).
These references show that it was well known in the art prior to applicant’s invention to use the claimed ingredients in compositions that protect skin from UV light.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to protect skin from UV light, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to protect skin from UV light.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
s 15, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Borstel (US 6,465,440), Dumas (US 2004/0043047) and Anderson (EP 0 263 684) as applied to claims 1-3, 6, 8, 11-13, 17, 20, and 21 above, and further in view of Pauly (US 4,419,343).
The teachings of von Borstel, Dumas and Anderson are discussed above in paragraph 9.  The references do not teach including leucine in the composition.  However, Pauly teaches using leucine in compositions used to protect skin from UV light (see claims 7 and 9).
These references show that it was well known in the art prior to applicant’s invention to use the claimed ingredients in compositions that protect skin from UV light.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to protect skin from UV light, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to protect skin from UV light.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
.

Terminal Disclaimer
11.	The terminal disclaimer filed on July 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 9,186,406 and 10,342,871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
12.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Additional allowable subject matter is indicated above in paragraph 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655